DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/740,954, filed 01/13/2020 constitutes a divisional application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 10/08/2021 appears to be acceptable.

Drawings
The drawings filed 10/08/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 20190067120 A1) in view of Chiang et al. (US 20210057525 A1).

Regarding independent claim 1, Ching et al. teach “A semiconductor device (200, fig. 15A-15C; ¶¶ 0103-0104) comprising:
a ..(fin 204a, 204b, 204d, 204f) positioned over a substrate (202);
a dielectric pillar (1604c, 1604e) adjacent to the ..(fin 204a, 204b, 204d, 204f), the dielectric pillar (1604c, 1604e) positioned on a shallow trench isolation region (206) of the substrate (202);
a source or drain (S/D) region (1004) on a surface of the shallow trench isolation region (206); and
a trench silicide (‘a silicide layer’, ¶ 0084) on a surface of the S/D region (1004) and a surface of the dielectric pillar”.
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, the limitataion “ON” in above is explained using broadest reasonable interpretation. “ON” is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. “ON” doesn’t necessarily mean “in direct contact with”, rather it means near or next to or adjacent to or covering (another thing). 
Ching et al. teach the application of the dielectric pillar in a FinFET type vertical transistor. But Ching et al. do not explicitly show the active fin structures are nanosheet stack. 
However, making channels of vertical transistor using nanosheet stack is common in the related area and an example prior art Chiang et al. teach a similar vertical transistor using nanosheets 110 and the S/D regions 133 are separated by dielectric pillars 116 (fig. 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ching et al. and Chiang et al. to form the channels using nanosheets stack according to the teachings of Chiang et al. with a motivation of reducing feature size, improving device performance etc. See Chiang et al., ¶ 0002, 0078. 

Regarding claim 2, Ching et al. and Chiang et al. further teach, “The semiconductor device of claim 1, wherein the S/D region (1004, fig. 15A-15C, Ching et al.) is confined between opposite sidewalls of the dielectric pillar (1604c and 1604e)”.

Regarding claim 3, Ching et al. and Chiang et al. further teach, “The semiconductor device of claim 1 further comprising a bottom isolation structure (BOX layer of the SOI substrate 102, fig. 1; ¶ 0041, Ching et al.) between the substrate and the nanosheet stack”.

Regarding claim 4, Ching et al. and Chiang et al. further teach, “The semiconductor device of claim 1 further comprising a conformal liner (1102, ¶ 0073, Ching et al.) over the dielectric pillar”.

Regarding claim 5, Ching et al. and Chiang et al. further teach, “The semiconductor device of claim 4 further comprising an interlayer dielectric (1104, Ching et al.) over the conformal liner (1102), wherein the trench silicide is positioned between opposite sidewalls of the interlayer dielectric (1104)’.


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 20190067120 A1). 

Regarding independent claim 6, Ching et al. teach “A semiconductor device (200, fig. 15A-15C; ¶¶ 0103-0104) comprising:
a semiconductor fin (fin 204a, 204b, 204d, 204f) positioned over a substrate (202); 
a dielectric pillar (1604c, 1604e) adjacent to the semiconductor fin, the dielectric pillar positioned on a shallow trench isolation region (206) of the substrate (202);
a source or drain (S/D) region (1004) on a surface of the shallow trench isolation region; and
a trench silicide (‘a silicide layer’, ¶ 0084) on a surface of the S/D region and a surface of the dielectric pillar.
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, the limitataion “ON” in above is explained using broadest reasonable interpretation. “ON” is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. “ON” doesn’t necessarily mean “in direct contact with”, rather it means near or next to or adjacent to or covering (another thing). 

Regarding claim 7, Ching et al. further teach, “The semiconductor device of claim 1, wherein the S/D region (1004, fig. 15A-15C) is confined between opposite sidewalls of the dielectric pillar (1604c and 1604e)”.

Regarding claim 8, Ching et al. further teach, “The semiconductor device of claim 1 further comprising a bottom isolation structure (BOX layer of the SOI substrate 102, fig. 1; ¶ 0041) between the substrate and the nanosheet stack”.

Regarding claim 9, Ching et al. further teach, “The semiconductor device of claim 4 further comprising an interlayer dielectric (1104) over the conformal liner (1102), wherein the trench silicide is positioned between opposite sidewalls of the interlayer dielectric (1104)’.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817